DETAILED ACTION
Response to Amendment
The amendment filed on 8/24/2022 has been entered and considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 21- 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ugur et al (PGPUB 2015/0016641 A1).
Independent Claims

As to claim 1, Ugur (Figs. 3, 4, 11) teaches, a head-mountable device (headset , ¶ 103) comprising: 
multiple microphones (two microphones, ¶ 17); 
a display (display 52, ¶ 106); 
a controller (electronic device 10, Fig. 1) configured to perform operations comprising: 
detecting a sound with the microphones (¶ 97: i.e. capture audio signal); 
determining a location of a source of the sound with respect to the head- mountable device (¶ 97: i.e. determine audio source directions, ¶ 128: i.e. generate an audio signal associated of ambient sounds); and 
while the sound is detected with the microphones and when the location of the source is outside a field-of-view provided by the display, displaying an indicator (arrow 1703) on the display based on the location of the source (¶ 271: i.e. overlay arrow 1703 pointing in the direction that the audio source has moved out of the field of view of the camera).

As to claim 21, Ugur (Figs. 3, 4, 11) teaches, a head-mountable device (headset , ¶ 103) comprising: 
multiple microphones (two microphones, ¶ 17); 
a camera (camera 51, ¶ 105, 263);
a display (display 52, ¶ 106) configured to display a field-of-view captured by the camera (Figs. 4, 5: i.e. “view” described in ¶ 263 is shown in the figures); and 
a controller (electronic device 10, Fig. 1) configured to perform operations comprising: 
detecting a sound with the microphones (¶ 97: i.e. capture audio signal); 
determining whether a source of the sound is located outside the field-of-view of the camera (i.e. tracks the source of the sound in the video capture and generating an arrow when the source of the sound has moved out of the field of the view of the captured image, ¶ 255, 259, 271); and 
while the sound is detected with the microphones and when source is located outside the field-of-view provided of the camera, displaying an indicator (arrow 1703) on the display based on the location of the source (¶ 271: i.e. overlay arrow 1703 pointing in the direction that the audio source has moved out of the field of view of the camera).

As to claim 28, Ugur (Figs. 3, 4, 11) teaches, a head-mountable device (headset , ¶ 103) comprising: 
multiple microphones (two microphones, ¶ 17); 
a display (display 52, ¶ 106); and
a controller (electronic device 10, Fig. 1) configured to perform operations comprising: 
detecting a sound with the microphones (¶ 97: i.e. capture audio signal); 
determining whether a source of the sound is located outside a field-of- view provided by the display (¶ 97: i.e. determine audio source directions, ¶ 128: i.e. generate an audio signal associated of ambient sounds); and 
while the sound is detected with the microphones and when the location of the source is within the  field-of-view provided by the display, outputting a visual indicator (box 1503) at a portion of the display that corresponds to the location of the source (¶ 271: i.e. overlay arrow 1703 pointing in the direction that the audio source has moved out of the field of view of the camera); and
while the sound is detected with the microphones and when the location of the source is outside the field-of-view provided by the display, outputting the visual indicator (arrow 1703) at an edge of the display that corresponds to a direction of the location of the source relative to a center of the display (¶ 271: i.e. overlay arrow 1703 pointing in the direction that the audio source has moved out of the field of view of the camera).
Dependent Claims
As to claim 2, Ugur (Figs. 8, 9) teaches, wherein, when the location of the source is within the field-of-view provided by the display, the indicator is displayed at a portion of the display that corresponds to the location of the source (Figs. 8, 9: i.e. box 1401 and 1503 are displayed around the face of the person captured by the camera).

As to claim 3, Ugur (Fig. 11) teaches, wherein the indicator is displayed at an edge of the display that corresponds to a direction of the location of the source relative to a center of the display (Fig. 11: i.e. arrow 1703 points leftward to indicate the source of the audio).

As to claims 4, 24 and 29, Ugur (Fig. 9) teaches, wherein determining the location of the source of the sound with respect to the head-mountable device comprises determining which one of the microphones is most closely directed toward the location of the source (¶ 79: i.e. multi-microphone system is used to capture spatial event of the audio).

As to claims 5, 25 and 30, Ugur (Fig. 8) teaches, the controller is further configured to determine a target characteristic (¶ 188: amplified audio signal is the target characteristic for focused effect); and 
determining the location of the source of the sound with respect to the head- mountable device is based on the sound and the target characteristic (¶ 188, 267, 268: i.e. capture toward the speaker and tracking is performed with focused audio signal).

As to claims 6, 26 and 31, Ugur (Fig. 8) teaches, wherein the target characteristic is based on a user input that identifies the sound (¶ 275: i.e. user can select object to focus and activate tracking).

As to claims 7 and 27, Ugur (Fig. 3) teaches, wherein the indicator is based on a characteristic of the source of the sound (¶ 91: i.e. tracking operation can be based on tracking an audio fingerprint, generated by audio signal analysis, ¶ 268: i.e. tracked area is highlighted with box 1501).

As to claim 8, Ugur (Figs. 2, 3, 4) teaches, a camera (camera 51), wherein the display is configured to display a view captured by the camera (¶ 105, ¶ 263: i.e. video capture). 

As to claim 22, Ugur (Figs. 8, 9) teaches, wherein, when the location of the source is within the field-of-view of the camera, the indicator is displayed at a portion of the display that corresponds to the location of the source (Figs. 8, 9: i.e. box 1401 and 1503 are displayed around the face of the person captured by the camera).

As to claim 23, Ugur (Fig. 11) teaches, wherein when the source is located outside the field-of-view of the camera, the indicator is displayed at an edge of the display that corresponds to a direction of the location of the source relative to a center of the display (Fig. 11: i.e. arrow 1703 points leftward to indicate the source of the audio).

As to claim 32, Ugur (Figs. 2, 3, 4) teaches, a camera (camera 51), wherein the field-of-view provided by the display is based on a view captured by the camera (¶ 105, ¶ 263: i.e. video capture).





Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691